                     United States Bankruptcy Court
                     Northern District of California


In re:
                                                  Case No. 18-31069

                                                  Chapter 11
REJUVI LABORATORY, INC
_______________________

     [PROPOSED] COMBINED PLAN OF REORGANIZATION AND [APPROVED]
            [TENTATIVELY APPROVED] DISCLOSURE STATEMENT
                          (July 17, 2019)

INTRODUCTION

     This is Debtor’s Combined Chapter 11 Plan of Reorganization
and Disclosure Statement (the Plan). The Plan identifies each
known creditor by name and describes how each claim will be
treated if the Plan is confirmed.

     Part 1 contains the treatment of creditors with secured
claims; Part 2 contains the treatment of general unsecured
creditors: 100% of their allowed claims. Taxes and other
priority claims would be paid in full, as shown in Part 3.

     Most creditors (those in impaired classes) are entitled to
vote on confirmation of the Plan. Completed ballots must be
received by Debtor’s counsel, and objections to confirmation must
be filed and served, no later than [_______]. The court will
hold a hearing on confirmation of the Plan on [_____] at [_____].

     Attached to the Plan are exhibits containing financial
information that may help you decide how to vote and whether to
object to confirmation. Exhibit 1 includes background
information regarding Debtor and the events that led to the
filing of the bankruptcy petition and describes significant
events that have occurred during this Chapter 11 case. Exhibit 2
contains an analysis of how much creditors would likely receive
in a Chapter 7 liquidation. Exhibit 3 includes copies of
Debtor’s recent Monthly Operating Reports. Exhibit 4 describes
how much Debtor is required to pay on the effective date of the
plan.

     Whether the Plan is confirmed is subject to complex legal
rules that cannot be fully described here. You are strongly



                                      -1-
Case: 18-31069
Combined         Doc# 122 Statement
         Plan & Disclosure Filed: 07/17/19   Entered: 07/17/19 15:34:22   Page 1 of
                                       17
encouraged to read the Plan carefully and to consult an attorney
to help you determine how to vote and whether to object to
confirmation of the Plan.

     If the Plan is confirmed, the payments promised in the Plan
constitute new contractual obligations that replace the Debtor’s
pre-confirmation debts. Creditors may not seize their collateral
or enforce their pre-confirmation debts so long as Debtor
performs all obligations under the Plan. If Debtor defaults in
performing Plan obligations, any creditor can file a motion to
have the case dismissed or converted to a Chapter 7 liquidation
or enforce their non-bankruptcy rights. Debtor will be
discharged from all pre-confirmation debts upon confirmation of
the Plan. Enforcement of the Plan, discharge of the Debtor, and
creditors’ remedies if Debtor defaults are described in detail in
Parts 5 and 6 of the Plan.


PART 1: TREATMENT OF SECURED CREDITORS


Debtor to Make Regular Payments and Pay Arrears Over Time.

    Class     Name of           Collateral          Regular        Estimated        Interest         Monthly
              Creditor                              Monthly        Arrears          Rate on          Payment
                                                    Payment                         Arrears          on
                                                                                                     Arrears
    1         Borelli           360 Swift,          $1,713         $3,426           none             To be paid
              Inv Co.1          Units 37                                                             in lump
                                and 38,                                                              sum
                                South San                                                            without
                                Francisco,                                                           interest
                                CA 94080                                                             90 days
                                                                                                     from
                                                                                                     Effective
                                                                                                     Date




     Debtor will pay the entire amount contractually due by
making all post-confirmation regular monthly payments, and by
paying all pre-confirmation arrears (including attorneys’ fees
and late charges) by paying a lump sum 90 days from the Effective
Date on the above secured claims. To the extent arrears are
determined to be other than as shown above, appropriate
adjustments will be made in the amount of the payment. Creditors


1
 Creditor filed the claim as unsecured, but Debtor believes that pursuant to the CC&R the HOA dues are secured.
Combined Plan & Disclosure Statement

                                                  -2-
Case: 18-31069          Doc# 122       Filed: 07/17/19        Entered: 07/17/19 15:34:22            Page 2 of
                                                    17
in these classes shall retain their interest in the collateral
until paid in full.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are
impaired and entitled to vote on confirmation of the Plan.
PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS

Class 2(a).     Small Claims.
  Name of Creditor           Amount of Claim             Amount to be Paid
  Not applicable


      Class 2(b). Claim of creditors Warwick and Olson

  Name of Creditor           Amount of       Disputed   Amount to     [Monthly]
                             Claim             Y/N      be Paid       [Quarterly]
                                                                      Payment
  Ashley Warwick and         Unknown         Y          See           None
  Summer Olson                                          discussion
                                                        below




     This class consists of the personal injury claims asserted
by Ashley Warwick and Summer Olson in case no. 18-02701 pending
in the U.S. District Court for the Northern District of
California. Upon the Effective Date, Warwick and Olson may
proceed with the litigation provided that their recovery will be
limited to any insurance policy proceeds. This class is impaired
and is entitled to vote on confirmation of the Plan.

Class 2(c). Claim of Maria Corso

  Name of Creditor           Amount of       Disputed   Amount to     [Monthly]
                             Claim             Y/N      be Paid       [Quarterly]
                                                                      Payment
  Maria Corso                $1,242,240      Y          See           None
                                                        discussion
                                                        below



This class consists of the personal injury claim of Maria Corso.
The claim is pending in courts in Australia and in the U.S.



                                       -3-
Case: 18-31069
Combined         Doc# 122 Statement
         Plan & Disclosure Filed: 07/17/19   Entered: 07/17/19 15:34:22   Page 3 of
                                       17
District Court for the Northern District of California. Debtor
disputes the claim. Debtor has sold its tattoo removal product
for many years and has experienced very few claims based upon its
use. The product is sold only to distributors and comes with a
thorough set of directions for use (a copy is attached hereto).
Corso is an Australian citizen and went into a salon in Adelaide,
Australia for tattoo removal. She asserts she was injured by the
application of the product. She did not pursue the person who
applied the product or the distributor of the product in
Australia. Instead, she pursued Debtor as the “deep pocket.”
She received a default judgment against Debtor of $1.2 million
Australian dollars and has added attorneys’ fees, including fees
incurred in this case to her claim.

Debtor asserts: i) the default was improper; ii) If Corso
suffered any damages, the amount of the judgment entered with no
defense vastly overstated the damages and should be set aside;
iii) the Australian court did not have jurisdiction over Rejuvi;
iv) Rejuvi can challenge the liability and extent of any damages
in the district court case pending in the United States, or in
this Court given Corso’s filing of a claim in this case.

Once the amount of Corso’s claim is determined by a court of
competence jurisdiction and that determination is final for all
purposes, Rejuvi will pay the claim in full pursuant to the
following schedule: $200,000 within 30 days of the claim being
allowed and any such ruling becoming final; $100,000 per year to
be paid quarterly beginning three months from the $200,000
payment until the claim is paid in full. Once it becomes final,
Corso’s claim will accrue interest at the United States Federal
Judgment rate in effect as of the Effective Date pursuant to 28
U.S.C Section 1961. Rejuvi’s obligation to pay the Corso claim
pursuant to the Plan will be secured by a deed of trust on the
Debtor’s real property located at 360 Swift, Units 37 and 38,
South San Francisco, CA 94108. The deed of will contain customary
terms and protections, except that it will be subject to being
subordinated to a new deed of trust not to exceed $500,000 in the
event Debtor needs to borrow money for operations or Plan
payments.

Class 2(d). General Unsecured Claims – other than those described
above

  Name of Creditor           Amount of       Disputed   Amount to     [Monthly]
                             Claim             Y/N      be Paid       [Quarterly]
                                                                      Payment




                                      -4-
Case: 18-31069
Combined         Doc# 122 Statement
         Plan & Disclosure Filed: 07/17/19   Entered: 07/17/19 15:34:22   Page 4 of
                                       17
  HWL Ebsworth               $23,517         N          See           None
                                                        discussion
                                                        below
  Lipotec USA, Inc.          $14,141.92      N          “             “
  Landsberg Orora            $820.05         N          “             “
  Breall & Breall            $18,000         N          “             “
  David Rosprim              $10,000         N          “             “
  Dermascope Magazine        $4,800          N          “             “
  JSI                        $245            N          “             “
  Les Nouvelle Esthetiques   $4,500          N          “             “
  Lubrizol                   $2,329          N          “             “
  Omya Specialty Materials   $1,379          N          “             “
  Pain Magazine              $1,350          N          “             “
  Mirage Marketing           $10,000         N          “             “
  Uline Shipping             $826            N          “             “
  Vintage Specialty          $1,494          N          “             “
  Ingredients
  Wade Cheng                 $80,000         N          “             “




Allowed claims of general unsecured creditors other than those
set forth in the preceding classes are included in this class.
These creditors, other than Wei “Wade” Cheng, shall receive
payment of their claims in full 90 days from the Effective Date
without any interest accruing on the claim, unless such claim is
in dispute, in which case the claim will be paid once it is
allowed and the determination of such allowance is final. With
respect to Mr. Cheng’s claim, it will not be paid until one year
from the Effective Date or such later date as Debtor determines
in its business judgment is appropriate. The amounts shown are
based either upon the Debtor’s schedules or the amount listed in
the creditor’s filed claim.

Creditors in this class may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). This class is impaired and is
entitled to vote on confirmation of the Plan. Debtor has
indicated above whether a particular claim is disputed.

Class 3. Equity Interests




                                       -5-
Case: 18-31069
Combined         Doc# 122 Statement
         Plan & Disclosure Filed: 07/17/19   Entered: 07/17/19 15:34:22   Page 5 of
                                       17
This class consists of all equity interest in the Debtor whether
the interest holder has preferred or common stock. Debtor
believes all stock held is common stock.

The holders of equity interest in the Debtor will not receive any
distributions under the Plan on account of their interests.
Their stock, however, will not be cancelled and holders will
retain their interest and will otherwise retain the legal,
equitable and contractual rights provided by their interests.


PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS
(a) Professional Fees.

     Debtor will pay the following professional fees in full on
the Effective Date, or upon approval by the court, whichever is
later.

  Name and Role of Professional                            Estimated Amount
  Finestone Hayes LLP                                      $75,000



     The following professionals have agreed to accept payment
over time as follows. Payments will be made [monthly/
quarterly], due on the [number] day of the [month/quarter],
starting [month & year] or upon approval by the court, whichever
is later.

  Name and Role of Professional      Estimated        Payment        Number of
                                     Amount           Amount         Payments
  N/A



     Professionals may not take collection action against Debtor
so long as Debtor is not in material default under the Plan
(defined in Part 6(c)). Estate professionals are not entitled to
vote on confirmation of the Plan.

(b) Other Administrative Claims. Debtor will pay other allowed
claims entitled to priority under section 503(b) in full on the
Effective Date; except expenses incurred in the ordinary course
of Debtor’s business or financial affairs, which shall be paid
when normally due and payable (these creditors are not listed
below). All fees payable to the United States Trustee as of
confirmation will be paid on the Effective Date; post-


                                      -6-
Case: 18-31069
Combined         Doc# 122 Statement
         Plan & Disclosure Filed: 07/17/19   Entered: 07/17/19 15:34:22   Page 6 of
                                       17
confirmation fees to the United States Trustee will be paid when
due.

     Administrative Creditors may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). Administrative claimants are
not entitled to vote on confirmation of the Plan.


  Name of Administrative Creditor             Estimated Amount of Claim

  U.S. Trustee                                $3,000



(c) Tax Claims. Debtor will pay allowed claims entitled to
priority under section 507(a)(8) in full on the Effective Date.
To the extent amounts owed are determined to be other than as
shown below, appropriate adjustments will be made in the number
of payments.

     Priority tax creditors may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). Priority tax claimants are not
entitled to vote on confirmation of the Plan.

  Name of Creditor            Estimated       Statutory      Payment        Number of
                              Amount of       Interest       Amount         Payments
                              Claim           Rate
  IRS                         $1,492          5%                            1




PART 4:   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
(a) Executory Contracts/Unexpired Leases Assumed. Debtor assumes
the following executory contracts and/or unexpired leases upon
confirmation of this Plan and will perform all pre-confirmation
and post-confirmation obligations thereunder. Post-confirmation
obligations will be paid as they come due. Pre-confirmation
there were no arrears.

  Name of        Description of        Estimated       Installment     Number of
  Counter-       Contract/Lease        Total Cure      Amount          Installments
  Party                                Amount




                                        -7-
Case: 18-31069
Combined         Doc# 122 Statement
         Plan & Disclosure Filed: 07/17/19     Entered: 07/17/19 15:34:22   Page 7 of
                                         17
  Daimler       Auto lease           $0                 N/A            N/A
  Trust



(b) Executory Contracts/Unexpired Leases Rejected. Debtor
rejects the following executory contracts and/or unexpired leases
and surrenders any interest in the affected property and allows
the affected creditor to obtain possession and dispose of its
property, without further order of the court. Claims arising
from rejection of executory contracts have been included in Class
2 (general unsecured claims).

  Name of Counter-Party                        Description of Contract/Lease
  N/A



(c) Executory contracts and unexpired leases not specifically
assumed or rejected above will be deemed [select one]
[assumed/rejected]. N/A



PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION

(a) Discharge. Debtor shall receive a discharge upon the
confirmation of the Plan pursuant to 11 U.S.C. Section 1141(d).

(b) Vesting of Property. On the Effective Date, all property of
the estate and interests of the Debtor will vest in the
reorganized Debtor pursuant to § 1141(b) of the Bankruptcy Code
free and clear of all claims and interests except as provided in
this Plan, subject to revesting upon conversion to Chapter 7 as
provided in Part 6(f) below.

(c) Plan Creates New Obligations. Except as provided in
Part 6(d) and (e), the obligations to creditors that Debtor
undertakes in the confirmed Plan replace those obligations to
creditors that existed prior to the Effective Date of the Plan.
Debtor’s obligations under the confirmed Plan constitute binding
contractual promises that, if not satisfied through performance
of the Plan, create a basis for an action for breach of contract
under California law. To the extent a creditor retains a lien
under the Plan, that creditor retains all rights provided by such
lien under applicable non-Bankruptcy law.




                                      -8-
Case: 18-31069
Combined         Doc# 122 Statement
         Plan & Disclosure Filed: 07/17/19      Entered: 07/17/19 15:34:22   Page 8 of
                                          17
PART 6: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN
(a) Creditor Action Restrained. The confirmed Plan is binding
on every creditor whose claims are provided for in the Plan.
Therefore, even though the automatic stay terminates on the
Effective Date with respect to secured claims, no creditor may
take any action to enforce either the pre-confirmation obligation
or the obligation due under the Plan, so long as Debtor is not in
material default under the Plan, except as provided in Part 6(e)
below.

(b) Obligations to Each Class Separate. Debtor’s obligations
under the Plan are separate with respect to each class of
creditors. Default in performance of an obligation due to
members of one class shall not by itself constitute a default
with respect to members of other classes. For purposes of this
Part 6, the holders of all administrative claims shall be
considered to be a single class, the holders of all priority
claims shall be considered to be a single class, and each non-
debtor party to an assumed executory contract or lease shall be
considered to be a separate class.

(c) Material Default Defined. If Debtor fails to make any
payment, or to perform any other obligation required under the
Plan, for more than 10 days after the time specified in the Plan
for such payment or other performance, any member of a class
affected by the default may serve upon Debtor and Debtor’s
attorney (if any) a written notice of Debtor’s default. If
Debtor fails within 30 days after the date of service of the
notice of default either: (i) to cure the default; (ii) to obtain
from the court an extension of time to cure the default; or (iii)
to obtain from the court a determination that no default
occurred, then Debtor is in Material Default under the Plan to
all the members of the affected class.

(d) Remedies Upon Material Default. Upon Material Default, any
member of a class affected by the default: (i) may file and serve
a motion to dismiss the case or to convert the case to Chapter 7;
or (ii) without further order of the court has relief from stay
to the extent necessary, and may pursue its lawful remedies to
enforce and collect Debtor’s pre-confirmation obligations.

(e) Claims not Affected by Plan. Upon confirmation of the Plan,
and subject to Part 5(c), any creditor whose claims are left
unimpaired under the Plan may, notwithstanding paragraphs (a),
(b), (c), and (d) above, immediately exercise all of its
contractual, legal, and equitable rights, except rights based on



                                      -9-
Case: 18-31069
Combined         Doc# 122 Statement
         Plan & Disclosure Filed: 07/17/19   Entered: 07/17/19 15:34:22   Page 9 of
                                       17
default of the type that need not be cured under section
1124(2)(A) and (D).

(f) Effect of Conversion to Chapter 7. If the case is at any
time converted to one under Chapter 7, property of the Debtor
shall vest in the Chapter 7 bankruptcy estate to the same extent
provided for in section 348(f) of the Bankruptcy Code upon the
conversion of a case from Chapter 13 to Chapter 7.

(g) Retention of Jurisdiction. The bankruptcy court may
exercise jurisdiction over proceedings concerning: (i) whether
Debtor is in Material Default of any Plan obligation; (ii)
whether the time for performing any Plan obligation should be
extended; (iii) adversary proceedings and contested matters
pending as of the Effective Date or specifically contemplated in
this Plan to be filed in this court (see Part 7(f)); (iv) whether
the case should be dismissed or converted to one under Chapter 7;
(v) any objections to claims; (vi) compromises of controversies
under Fed. R. Bankr. Pro. 9019; (vii) compensation of
professionals; and (viii) other questions regarding the
interpretation and enforcement of the Plan.



PART 7: GENERAL PROVISIONS

(a) Effective Date of Plan. The Effective Date of the Plan is
the fifteenth day following the date of the entry of the order of
confirmation, if no notice of appeal from that order has been
filed. If a notice of appeal has been filed, Debtor may waive
the finality requirement and put the Plan into effect, unless the
order confirming the Plan has been stayed. If a stay of the
confirmation order has been issued, the Effective Date will be
the first day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation
order has not been vacated.

(b) Disputed Claim Reserve. Debtor will create a reserve for
disputed claims. Each time Debtor makes a distribution to the
holders of allowed claims, Debtor will place into a reserve the
amount that would have been distributed to the holders of
disputed claims if such claims had been allowed in the full
amount claimed. If a disputed claim becomes an allowed claim,
Debtor shall immediately distribute to the claimant from the
reserve an amount equal to all distributions due to date under
the plan calculated using the amount of the allowed claim. Any
funds no longer needed in reserve shall be [select one] [returned



                                      -10-
Case: 18-31069
Combined         Doc# 122 Filed:
          Plan & Disclosure      07/17/19 Entered: 07/17/19 15:34:22
                            Statement                                  Page 10 of
                                       17
to Debtor] [distributed pro-rata among allowed claims in this
class].

(c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy
Code, Debtor reserves the right to seek confirmation of the Plan
despite the rejection of the Plan by one or more classes of
creditors.

(d) Severability. If any provision in the Plan is determined to
be unenforceable, the determination will in no way limit or
affect the enforceability and operative effect of any other
provision of the Plan.

(e) Governing Law. Except to the extent a federal rule of
decision or procedure applies, the laws of the State of
California govern the Plan.

(f)     Lawsuits.

     Debtor believes that causes of action for fraudulent
transfers, voidable preferences, or other claims for relief exist
against the following parties:

         Party        Creditor      Nature of       Amount of      Will Debtor
                        Y/N           Claim           Claim         Prosecute
                                                                     Action?
                                                                       Y/N
  N/A



(g) Notices. Any notice to the Debtor shall be in writing, and
will be deemed to have been given three days after the date sent
by first-class mail, postage prepaid and addressed as follows:

(h) Post-Confirmation United States Trustee Fees. Following
confirmation, Debtor shall continue to pay quarterly fees to the
United States Trustee to the extent, and in the amounts, required
by 28 U.S.C. § 1930(a)(6). So long as Debtor is required to make
these payments, Debtor shall file with the court quarterly
reports in the form specified by the United States Trustee for
that purpose.

(i) Deadline for § 1111(b) Election. Creditors with an allowed
secured claim can make a timely election under section 1111(b) no
later than 14 days before the first date set for the hearing on
confirmation of the Plan.



                                      -11-
Case: 18-31069
Combined         Doc# 122 Filed:
          Plan & Disclosure      07/17/19 Entered: 07/17/19 15:34:22
                            Statement                                  Page 11 of
                                       17
(j) Post Confirmation Management Post confirmation, the Board
and Officers of the Debtor shall remain: Wei Cheng – President,
Mei Sui Cheng – Secretary and Tam Nguyen – Treasure




Dated: July 17, 2019


                                          __/s/ Wade Cheng_____________________
                                           Rejuvi Laboratory, Inc,
                                           By: Wade Cheng
                                           CEO

                                           FINESTONE HAYES LLP


                                           __/s/ Stephen D. Finestone_______
                                           Stephen D. Finestone
                                           Attorney for Debtor




                                      -12-
Case: 18-31069
Combined         Doc# 122 Filed:
          Plan & Disclosure      07/17/19 Entered: 07/17/19 15:34:22
                            Statement                                    Page 12 of
                                       17
Attorney Certification

     I, Stephen D. Finestone, am legal counsel for the Debtor in
the above-captioned case and hereby certify the following: (i)
the foregoing plan is a true and correct copy of the Individual
Chapter 11 Combined Plan and Disclosure Statement promulgated by
the Northern District of California, San Francisco Division, on
July 30, 2012 (the “Standard-Form Plan”); and (ii) except as
specified below, there have been no alterations or modifications
to any provision of the Standard-Form Plan.

     The following provisions of the Standard-Form Plan have been
altered or otherwise modified.

            Page 1: modified the referenced exhibits to change a
            monthly income and expense statement to the monthly
            operating reports and to eliminate the reference to
            investment properties as Debtor does not have any.

            Page 2: Modified the description of the discharge due
            to this case being a corporate case rather than an
            individual case.

            Page 2 – Treatment of secured creditors. Modified the
            one description of the treatment for the secured
            creditor and deleted all inapplicable descriptions and
            tables for other types of treatment of secured claims

            Page 3 – modified the classes of unsecured creditors
            and their treatment under the circumstances of this
            case.

            Eliminated types of creditor classes or treatments of
            claims that did not apply to this case

            Modified the discharge provisions to reflect the
            appropriate provisions of Bankruptcy Code Section 1141.

            Modified to add various provisions that relate to
            corporate reorganizations (e.g. a class of interests,
            post-confirmation management and the like)

            Removed Exhibit 5 relating to rental income properties
            as it was not relevant.

      I declare that the foregoing is true and correct.                Executed



                                      -13-
Case: 18-31069
Combined         Doc# 122 Filed:
          Plan & Disclosure      07/17/19 Entered: 07/17/19 15:34:22
                            Statement                                   Page 13 of
                                       17
this 17th day of July 2019.

                                                       /s/ Stephen D. Finestone
                                                      Attorney for Debtor


Exhibit 1 - Events That Led To Bankruptcy

        Rejuvi has been in business since 1998 and has enjoyed modest but steady success in its
operations. It manufactures numerous cosmetic products from its industrial condominium in
South San Francisco. All of the development, manufacturing and packaging of the products takes
place at Rejuvi’s 8,000+- square foot facility, which was purchased as two separate condos, but
which have been altered to operate as one location. Attached is a list of Rejuvi’s products.
These products are sold to distributors rather than to retailers or the general public. Rejuvi has
approximately nine employees, most of which have been with the company for many years. Its
management is in its sixties and seventies.

        One of Rejuvi’s products is used in tattoo removal. It allows for removal of tattoos
without lasers and typically takes three to six treatments. The treatments are applied in a method
similar to tattooing. Rejuvi sells the product to distributors. The product is accompanied by an
extensive user guide, a copy of which is attached hereto.

       Maria Corso (“Corso”), who lives in Australia, claimed that she was injured by Rejuvi’s
product in a salon in Australia. She did not pursue the salon, the tattoo artist or the distributor,
but sued Rejuvi in court in Australia (the “Australian Litigation”). Corso claimed she properly
served Rejuvi and then obtained a default against Rejuvi in the Australian Litigation. She then
proceeded with the equivalent of a “prove up” hearing to establish her damages without Rejuvi
being able to defend her claims. The court in the Australian Litigation awarded Corso a default
judgment of approximately $1.2 million (Australian dollars – “AUS”). Corso has since added
another $600,000 AUS for costs of her suit. Most of these costs consist of attorneys’ fees, which
are apparently allowed in personal injury cases in Australia. The total claim is approximately
$1.8 million AUS. Based upon an exchange rate of .71 AUS to the U.S. dollar, the claim is
approximately $1,278,000.

       Corso filed a lawsuit in the U.S. District Court for the Northern District of California
seeking to enforce her judgment in the Australian Litigation. (the “District Court Litigation”).

         Rejuvi appealed the decisions in the Australian Litigation and the appeal was pending at
the time Rejuvi filed bankruptcy. Corso made clear to Rejuvi that she intended to continue her
collection efforts, sell Rejuvi’s real property and put it out of business. Given her aggressiveness,
Rejuvi was forced to file this case to preserve its ability to operate. Moreover, Rejuvi contends
that: i) the Australian court had no jurisdiction over Rejuvi; ii) that it was not property served with
Corso’s complaint; iii) the use of the Rejuvi tattoo remover did not cause Corso’s injuries (in fact,
subsequent to the Corso incident, the product was tested by the health and safety department of
the Queensland Government and determined to be safe to be sold on the market; and iv) the
damage award is greatly exaggerated, as many of Corso’s symptoms are either unrelated to
Rejuvi’s product or are the result of pre-existing medical conditions.


                                      -14-
Case: 18-31069
Combined         Doc# 122 Filed:
          Plan & Disclosure      07/17/19 Entered: 07/17/19 15:34:22
                            Statement                                                    Page 14 of
                                       17
Exhibit 2 - What Creditors Would Receive if the Case Were
Converted to a Chapter 7

Real Property #1: 360 Swift Ave., #37 and 38, South San
Francisco, CA 94080 (the two units were combined years ago and
are not likely to be sold separately)
  Fair Market           Liens     Cost of      Resulting          Amt of         Net
     Value                         Sale       Income Tax        Exemption     Proceeds

  $2,000,000      HOA -         $140,000      $370,000      N/A              $1,486,574
                  $3,426                      estimated
                  2nd

                  3rd




Personal Property:
          Description           Liquidation       Secured     Amt of             Net
                                   Value           Claim    Exemption         Proceeds
  Cash                          $500,000      0             0                $500,000
  Automobile #1                 N/A
  Automobile #2
  Household Furnishings         N/A
  Office Furnishings and        $10,000       0             0                $10,000
  computer equipment
  Equipment                     $10,000       0             0                $10,000
  Inventory                     $20,000       0             0                $20,000
  Accounts Receivable           $35,000       0             0                $35,000
  TOTAL


  Net Proceeds of Real Property and Personal Property                        $2,061,574
  Recovery from Preferences / Fraudulent Conveyances                 [ADD]   0
  Chapter 7 Administrative Claims                               [SUBTRACT]   $20,000
  Chapter 11 Administrative Claims                              [SUBTRACT]   $80,000
  Priority Claims                                               [SUBTRACT]   $1,500
  Chapter 7 Trustee Fees                                        [SUBTRACT]   $80,000
  Chapter 7 Trustee’s Professionals                             [SUBTRACT]   $75,000




                                      -15-
Case: 18-31069
Combined         Doc# 122 Filed:
          Plan & Disclosure      07/17/19 Entered: 07/17/19 15:34:22
                            Statement                                        Page 15 of
                                       17
  NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED CREDITORS          $1,805,074


  Estimated Amount of Unsecured Claims                                 $1,482,010
  Percent Distribution to Unsecured Creditors Under Proposed Plan               100%
  Percent Distribution to Unsecured Creditors Under Liquidation                 100%
  Analysis



Exhibit 3 - Monthly Income and Expenses           (See attached operating
report for November 2018 as an example)

  Income                                                               Amount
  Gross Employment Income
  Gross Business Income
  [OTHER INCOME - DESCRIBE]

  Positive Cash Flow on Investment Property (Exhibit 5, Line A)
  A. Total Monthly Income



  C. Disposable Income (Line A - Line B)


  Plan Payments                                                        Amount
  Plan Payments Not Included in Calculating Disposable Income
  Administrative Claims

  Priority Claims

  General Unsecured Creditors
  [OTHER PLAN PAYMENTS - DESCRIBE]
  D. Total Plan Payments


  E. Plan Feasibility (Line C - Line D)
  (Not feasible if less than zero)




                                      -16-
Case: 18-31069
Combined         Doc# 122 Filed:
          Plan & Disclosure      07/17/19 Entered: 07/17/19 15:34:22
                            Statement                                  Page 16 of
                                       17
Exhibit 4 - Effective Date Feasibility

Can the Debtor Make the Effective Day Payments?
                                                              Amount     Amount
  A. Projected Total Cash on Hand on Effective Date                    $500,000
     Payments on Effective Date
       Unclassified Claims                                0
       Administrative Expense Claims                      0
       Priority Claims                                    1492
       Small Claims (Class 2(a))                          0

       U.S. Trustee Fees                                  3,000
  B. Total Payments on Effective Date                                  4,492

  C. Net Cash on Effective Date (Line A - Line B)                      $495,508
  (Not feasible if less than zero)




                                      -17-
Case: 18-31069
Combined         Doc# 122 Filed:
          Plan & Disclosure      07/17/19 Entered: 07/17/19 15:34:22
                            Statement                                  Page 17 of
                                       17
